Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1 and 4-10 are currently pending.

Response to Amendment
The amendment filed January 25, 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 09, 2021.
Claims 1 and 4-10 are maintained in rejection despite Applicant’s arguments/amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A).
Regarding claim 1, Jacob teaches (Fig. 3 and 6): A train (2) comprising: a body (10), a pantagraph current collector (20) provided on the body (10), and a power supply rail (18); wherein there are two pantagraph current collectors (20, 22), there are two power supply rails (power rail 18 and return rail 24), and the two pantagraph current collectors (20, 22) are in one-to-one correspondence with the two power supply rails (18, 24) (Fig. 3); an ice melting device (col. 5, lines 20-28; Fig. 6), at least 
Jacob does not explicitly teach an ice scraper mounted on the pantagraph current collector, the ice scraper being in contact with a power supply rail, so as to remove ice on the power supply rail during a movement of the body.
However, Potter teaches (Fig. 1-2): an ice scraper (A, A’) mounted on the pantagraph current collector (Fig. 1), the ice scraper (A, A’) being in contact with a power supply rail (third rail R), so as to remove ice on the power supply rail (R) during a movement of the body (page 1, lines 28-40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to modify the current collector to include an ice scraper, as taught by Potter, in order to remove the build-up of ice from the rails and prevent “considerable trouble, due to arcing and temporary loss of current in the motor-circuit” (Potter, page 1, lines 25-28).
there are two pantagraph current collectors (20, 22), there are two power supply rails (power rail 18 and return rail 24), and the two pantagraph current collectors (20, 22) are in one-to-one correspondence with the two power supply rails (18, 24) (Fig. 3).
Jacob further does not explicitly teach that there are two ice scrapers, the two ice scrapers are mounted on the two pantagraph current collectors in one-to-one correspondence and are in corresponding contact with the two power supply rails to remove ice on the two power supply rails.
However, Potter teaches (Fig. 1-2): an ice scraper (A, A’) mounted on the pantagraph current collector (Fig. 1), the ice scraper (A, A’) being in contact with a power supply rail (third rail R), so as to remove ice on the power supply rail (R) during a movement of the body (page 1, lines 28-40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to modify the two current collectors to each include an ice scraper, 
Regarding claim 4, Jacob and Potter teach the elements of claim 1, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): the ice melting device (col. 5, lines 20-28; Fig. 6) comprises: an ice melting liquid storage tank (30), mounted on a car body (10), the ice melting liquid storage tank (30) being configured to store ice melting liquid (32); and two ice melting pipelines (channels between tank 30 and spray heads; Fig. 6), wherein one ends of the two ice melting pipelines are communicated with the ice melting liquid storage tank (30), and the other ends of the two ice melting pipelines correspond to the two power supply rails (18, 24) respectively, so as to spray the ice melting liquid (32) to the power supply rails (18, 24) (Fig. 3 and 6).
Regarding claim 5, Jacob and Potter teach the elements of claim 4, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): a control valve (36), provided in the ice melting liquid storage tank (30), and configured to open or close the ice melting liquid storage tank (30) so as to control the ice melting liquid (32) to flow out of the ice melting liquid storage tank (30) (col. 12, lines 1-9).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A) and McGrath et al. (US 10,377,251 B2).
Regarding claim 6, Jacob and Potter teach the elements of claim 5, as stated above. Jacob does not explicitly teach an ice detection sensor, provided on the body and connected with the control valve, the ice detection sensor being configured to detect whether the power supply rails are covered with ice, wherein when detecting that the power supply rails are covered with ice, the ice detection sensor sends a sensing signal to the control valve, so that the control valve controls the ice melting liquid storage tank to be opened.
However, McGrath teaches (Fig. 1 and 3B): an ice detection sensor (temperature sensor 62 and humidity sensor 64), provided on a body (10) (col. 5, lines 35-38) and connected with a control valve 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include an ice detection sensor on the body of the vehicle to detect the presence of ice on the power supply and use the signal to regulate a control valve controlling the ice melting liquid storage tank to be opened, as taught by McGrath, in order to efficiently and autonomously remove ice from the power rails.
Regarding claim 7, Jacob, Potter, and McGrath teach the elements of claim 6, as stated above. Jacob further teaches (Fig. 5B): Two contact detecting sensors (66, 66’) corresponding to two power collecting shoes (20, 20’) for detecting the shoes’ contact with the power rails (18), but does not explicitly teach two ice detection sensors corresponding to the two power supply rails.
However, McGrath teaches (Fig. 1 and 3B): an ice detection sensor (temperature sensor 62 and humidity sensor 64), provided on a body (10) (col. 5, lines 35-38) and connected with a control valve (68) (Fig. 3B), the ice detection sensor (62, 64) being configured to detect the presence of ice on a charging interface (col. 5, lines 35-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include ice detection sensors on the body of the vehicle to detect the presence of ice on the power supply, as taught by McGrath, and have two ice detection sensors corresponding to the two power supply rails, in order to efficiently and autonomously remove ice from the power rails. Further, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A), McGrath et al. (US 10,377,251 B2), and Sakita (US 2011/0094840).
Regarding claim 8, Jacob, Potter, and McGrath teach the elements of claim 6, as stated above. Jacob does not explicitly teach that an ice detection sensor comprising a temperature sensor, configured to sense a temperature of an environment where the power supply rails are located.
However, McGrath teaches (Fig. 1 and 3B): An ice detection sensor comprising a temperature sensor (62), configured to sense a temperature of an environment where the charging interface is located (col. 5, lines 31-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include an ice detection sensor on the body of the vehicle to detect the presence of ice on the power supply, as taught by McGrath, in order to efficiently and autonomously remove ice from the power rails.
Jacob further does not explicitly teach that the ice detection sensor comprises: a camera, configured to shoot an image of the power supply rails to judge whether the power supply rails are covered with ice.
However, Sakita teaches (Fig. 2): an electric highway system with a monitoring camera (34) for detection of snow or ice on a road surface (para. 0048, lines 20-24).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include a monitoring camera, as taught by Sakita, in addition to the temperature sensor of McGrath, in order to provide an additional ice detection sensor as a failsafe, in the event that the temperature sensor fails.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A), McGrath et al. (US 10,377,251 B2), Sakita (US 2011/0094840), and Tajima et al. (2017/0129342 A1).
Regarding claim 9, Jacob and Potter teach the elements of claim 1, as stated above. Jacob further teaches (Fig. 3 and 5A-5B): an electric equipment (circuit 16), provided in the body (Fig. 3); and a power supply rail detection device (sensors 66, 66’), the two pantagraph current collectors (20, 20’) being connected with the electric equipment (circuit 16) through the power supply rail detection device (66, 66’) respectively, wherein the ice melting device is configured to melt ice on one power supply rail that normally supplies power (Abstract).
Jacob does not explicitly teach that the power supply rail detection device is configured to detect voltage and/or current of the pantagraph current collectors so as to determine whether a corresponding power supply rail in power supply rails normally supplies power.
However, Tajima teaches (Fig. 1-2): A contact sensor (63) is configured to detect voltage and/or current of the pantagraph current collectors (60) so as to determine whether a corresponding power supply apparatus (14) normally supplies power (Tajima, para. 0045).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to configure the power supply rail detection device to detect voltage or current, as taught by Tajima, as an effective method of determining whether the power supply rail is in contact with the current collector and whether power is being properly transmitted.
Regarding claim 10, Jacob, Potter, McGrath, and Sakita teach the elements of claim 8, as stated above. Jacob further teaches (Fig. 3 and 5A-5B): an electric equipment (16) and two power supply rail detection devices (66, 66’), each pantagraph current collector (20, 20’) being connected with the electric equipment (16) through a corresponding rail detection device (66, 66’) (Fig. 3 and 5B).

However, Tajima teaches (Fig. 1-2): A contact sensor (63) is configured to detect voltage and/or current of the pantagraph current collectors (60) so as to determine whether a corresponding power supply apparatus (14) normally supplies power (Tajima, para. 0045).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to configure the power supply rail detection device to detect voltage or current, as taught by Tajima, as an effective method of determining whether the power supply rail is in contact with the current collector and whether power is being properly transmitted.

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the fluid reservoir or tank 30 in Jacob does NOT correspond to the ice melting device in the new claim 1 because the anti-icing fluid of Jacob is “used for preventing ice from covering on the rail, but is NOT used for melting the ice on the power supply rail”. 
The examiner responds that the disclosed tank 30 of Jacob may be reasonably interpreted as the claimed ice melting device whether the anti-icing fluid 32 is intended to prevent ice from forming or melt existing ice. For example, the pre-applied anti-icing fluid 32 of Jacob can be interpreted as melting ice because as sleet or other ice forms fall on the rail, the solution melts the sleet or ice in order to prevent further icing. 
Additionally, whether the anti-icing fluid of Jacob is used for preventing ice or melting ice is intended use. It has been held that the recitation with respect to the matter in which a claimed Ex part Masham, 2 USPQ2d 1647 (1987).
Applicant argues that “Jacob teaches that providing anti-icing fluid 32 to ensure no ice on the power supply rail. Based on the use of anti-icing fluid 32, no ice will cover the power supply rail, therefore, there is no need to include additional equipment to remove ice, that is to say, there is no need to provide an ice scraper.”
The examiner responds that installing an ice scraper in front of vehicle would be beneficial to Jacob, since it allows for the ice to be scraped off prior to applying the fluid, thus allowing the fluid to be directly applied onto the rail. Further, in the event that an ice preventing fluid has not been sprayed onto the power rail in an extended period of time and there is a build-up of ice, an ice scraper would be needed to first clear the ice before spraying the ice preventing fluid, in order to maximize the effectiveness of the ice prevention fluid. Thus, there is sufficient motivation to provide an ice scraper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617